DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Muratov (WO 2020/015746).in view of Park et al. (US 2019/0319494) and further in view of Chen et al. (US 2019/0165618)


Re Claim 1; Muratov discloses a wireless power transmitting device, (100) comprising: 
wireless power transmitting circuitry (7) having a wireless power transmitting coil (10) configured to transmit wireless power signals; and 
control circuitry (5) coupled to the wireless power transmitting circuitry and configured to: measure a current quality factor of the wireless power transmitting coil; 
compare the current quality factor to a baseline quality factor (reference quality factor value); and determine whether a foreign object is present based at least partly on determining whether the current quality factor is lower than the baseline quality factor by at least a threshold amount. (Fig. 3 and pages 4 line 30-40, page 5 lines 1-10 and page 7 line 15-20 For example, if a very low Q-factor is measured, this may be indicative of the presence of a foreign object.)
Muratov does not disclose wherein the control circuitry is configured to update the baseline quality factor using a filtering operation upon determining that a wireless power receiver is present, wherein the filtering operation is performed using a current quality factor value measured without a wireless power receiver device present and without a foreign object present.
Park discloses wherein the control circuitry is configured to update the baseline quality factor using a filtering operation based upon determining that a wireless power receiver device is present. (Fig. 16 and par 0439 the update of the quality factor is based on a received packet. If the FOD status packet is received in the negotiation phase, the wireless power transmitter may record the information which may indicate the presence of the receiver)
Therefore, it would have been obvious to one of the ordinary skill in the art at the filing of the invention to have stored the baseline quality factor in the transmitter in order to instantly calculate and control the power transmitted to the receiver to prevent power excess power transferred to compensate for power loss when a foreign object is present.
The combination does not disclose the detail of the filtering operation to include wherein the filtering operation is performed using a current quality factor value measured without a wireless power receiver device present and without a foreign object present.
However, Chen discloses a foreign object detection wherein the filtering operation to include wherein the filtering operation is performed using a current quality factor value measured without a wireless power receiver device present and without a foreign object present. (Par 0005-0007).
Therefore, it would have been obvious to one of the ordinary skill in the art before the filing of the invention to have used convention approach shown by the Chen to calibrate the transmitter in order to adequately determine the presence of both the receiver and the foreign object so that power is transferred effectively. 
	
Re Claim 2; Muratov discloses a control circuit as discussed above. Muratov does not disclose wherein the control circuitry is configured to: in response to determining that the current quality factor is lower than the baseline quality factor by at least the threshold amount, wirelessly transmit a wireless digital request that requests a corresponding wireless digital response from a wireless power receiving device; and in response to receiving no wireless digital response from the wireless power receiving device corresponding to the wireless digital request, determine that the foreign object is present.
However, it would have been obvious to one of the ordinary skill in the art at the filing of the invention to have used the quality factor information along with a pinging information to positively differentiate between a foreign object and an actual receiver so that power is transferred to the appropriate load and prevent overheating the foreign object. 

Re Claim 3; Muratov discloses wherein the control circuitry is configured to compare the current quality factor to the baseline quality factor at least partly by computing a difference between the current quality factor and the baseline quality factor. (Fig. 3 and pages 4 line 30-40 and page 5 lines 1-10 comparing is to fine the difference)


Re Claim 5; Muratov discloses a receiver comprising control circuitry is configured to measure the baseline quality factor at an initial time and is configured to save the measured baseline quality factor for later comparison to the current quality factor.
Muratov does not disclose the transmitter comprising control circuitry is configured to measure the baseline quality factor at an initial time and is configured to save the measured baseline quality factor for later comparison to the current quality factor.
However, Park discloses transmitter comprising control circuitry is configured to measure the baseline quality factor at an initial time and is configured to save the measured baseline quality factor for later comparison to the current quality factor. (Fig. 16 and par 0439)
Therefore, it would have been obvious to one of the ordinary skill in the art at the filing of the invention to have stored the baseline quality factor in the transmitter in order to instantly calculate and control the power transmitted to the receiver to prevent power excess power transferred to compensate for power loss when a foreign object is present. 
 
Re Claim 8; Park discloses wherein the control circuitry is configured to periodically update the baseline quality factor using a filtering operation based on quality factor measurements made after the initial time. (Fig. 16 and par 0439)

Response to Arguments
Applicant’s arguments, see page 9, filed 05/05/2022, with respect to the 103 rejection have been fully considered and are persuasive has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL KESSIE whose telephone number is (571)272-4449.  The examiner can normally be reached on Monday-Friday 8am-5pmEst.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL KESSIE/
Primary Examiner, Art Unit 2836